DETAILED ACTION
The applicant’s supplemental response filed on March 9, 2022 has been acknowledged. The applicant’s amendment filed on February 22, 2022 has also been acknowledged. Claim 3 has been canceled. Claims 1, 2 and 4-17, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, has been amended to remove the modules and means plus function language however the functions themselves are still being carried out and there is still no support in the specification as to how the functions are carried out. The specification fails to recite how the “analytical platform” and “sensors” are programmed or coded to achieve the recited functions. A review of the applicant’s originally filed specification outlines the functions and what the end result is intended to be. For example paragraph [0038], states “Determining installations requiring maintenance action is done especially as a function of the distribution datum of participants at said gathering obtained via the acquisition module 110. All the same, as will be presented in the suite, the calculation module 120 of needs is advantageously able to utilize complementary data to produce a more precise result on installations requiring maintenance action”. This establishes that there is a function but there is no guidance as to what that function is. Paragraph [0049], recites a “learning module” which can execute algorithms based supervised or non-supervised learning methods, and that algorithms are selected from a calculation algorithms and can have different versions as a function of time of a period, but again there are no specifics as to what those algorithms are. Paragraph [0050], recites that the “algorithms can have been constructed from different learning models” establishing again they can be built or based off of different known techniques but there are no specifics as to how they are built or used to produce the models which are being used in the invention. Paragraph [0070] establishes that the calculation module can used complementary data to produce more exact results but again there is no guidance as to how this is achieved. While the specification outlines the advantages of the concepts it is not specific as to how any of these advantages are achieved. That is to say the specification outlines that the data produces an optimization but there is no guidance as to how it is specifically optimized.
	The specification outlines various data which is analyzed some of which is clear like “list of the most frequent maintenance actions or using the most energy in terms of maintenance resources” as these are basic counts for these actions. However the analysis can be predicting “distribution of participants”, “needs of maintenance actions”, “position of maintenance resources”, and/or “consumption of resources”, while it would be obvious to obtain the real values by reading these values actively, the act of predicting them is a specific type of analysis given the data which is not described or disclosed in the invention other than to say the function is performed. Like the calculation functions paragraphs [0049] and [0050] recite that productions come from models and can be refined and that there are a set of prediction rules but again provides no guidance as to how these predictions are made or performed. Again while the applicant has suggested that these are built from known existing models, the paragraphs highlight that they are built or constructed from these known models not that they are merely using known models. As such there is a specific manner of using these models to achieve the function which is not described in the applicant’s originally filed specification to establish that the applicants had possession of the claimed invention. 
	As stated the specification outlines various possible algorithms which can be used in any possible way to achieve the desired result but provides no specifics as to how the applicant went about achieving these results. That is to say other than saying that various algorithms can be constructed or built from different learning models and refined using additional data the specification provides no guidance as to how the applicant intended to program the microprocessor to perform these functions for all possible applications and predictions of events. 
	When claiming a generic function, the specification must demonstrate that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Since as discussed above the applicant’s originally filed specification fails to cover a sufficient number of species to claim the overall genus the claims do not have support for the scope of the claims as currently written. That is to say the applicant’s specification fails to show how these functions are carried out for the numerous possible predictions which are possible. 
	While computer implemented inventions, like the ones in the current claims, are often disclosed and claimed in terms of their functionality. This is because writing computer programming code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed. Nevertheless, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. In this case as discussed above the applicant has failed to provide such an algorithm, as such one of skill in the art would not know how the applicant went above programming the computer to perform these tasks. Therefore the claims as currently written, fail to comply with the written description requirement as they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4-15 and 17 depend from claim 1 and are therefore rejected upon the same rationale.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16, has been amended to recite recites “providing an analytical platform”. The specification fails to recite how the “analytical platform” is programmed or coded to achieve the recited functions. A review of the applicant’s originally filed specification outlines the functions and what the end result is intended to be. For example paragraph [0038], states “Determining installations requiring maintenance action is done especially as a function of the distribution datum of participants at said gathering obtained via the acquisition module 110. All the same, as will be presented in the suite, the calculation module 120 of needs is advantageously able to utilize complementary data to produce a more precise result on installations requiring maintenance action”. This establishes that there is a function but there is no guidance as to what that function is. Paragraph [0049], recites a “learning module” which can execute algorithms based supervised or non-supervised learning methods, and that algorithms are selected from a calculation algorithms and can have different versions as a function of time of a period, but again there are no specifics as to what those algorithms are. Paragraph [0050], recites that the “algorithms can have been constructed from different learning models” establishing again they can be built or based off of different known techniques but there are no specifics as to how they are built or used to produce the models which are being used in the invention. Paragraph [0070] establishes that the calculation module can used complementary data to produce more exact results but again there is no guidance as to how this is achieved. While the specification outlines the advantages of the concepts it is not specific as to how any of these advantages are achieved. As such there is a specific manner of using these models to achieve the function which is not described in the applicant’s originally filed specification to establish that the applicants had possession of the claimed invention. That is to say the specification outlines that the data produces an optimization but there is no guidance as to how it is specifically optimized.
	As stated the specification outlines various possible algorithms which can be used in any possible way to achieve the desired result but provides no specifics as to how the applicant went about achieving these results. That is to say other than saying that various algorithms can be constructed or built from different learning models and refined using additional data the specification provides no guidance as to how the applicant intended to program the microprocessor to perform these functions for all possible applications and predictions of events. 
	When claiming a generic function, the specification must demonstrate that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Since as discussed above the applicant’s originally filed specification fails to cover a sufficient number of species to claim the overall genus the claims do not have support for the scope of the claims as currently written. That is to say the applicant’s specification fails to show how these functions are carried out for the numerous possible predictions which are possible. 
While computer implemented inventions, like the ones in the current claims, are often disclosed and claimed in terms of their functionality. This is because writing computer programming code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed. Nevertheless, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. In this case as discussed above the applicant has failed to provide such an algorithm, as such one of skill in the art would not know how the applicant went above programming the computer to perform these tasks. Therefore the claims as currently written, fail to comply with the written description requirement as they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to managing maintenance resources (As stated by the applicant’s originally filed specification paragraph [0019] “”Maintenance resources” means people”), which is a method of organizing human activity. Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). As noted by the applicant the invention is directed toward “management of mass gatherings, and more particularly a system for maintenance management”. Thus the claim is directed toward managing interactions between people, for the purposes of managing the maintenance of a gathering.
While the claim 1 has been amended to recite a system which comprises an analytical platform which comprises a processor, a memory and a communication interface which carries out the functions, however these are generic functions rather than specific implementations. Specifically “receive a distribution datum of participants at said gathering” is merely data gathering as there is no specific improvement or manner of receiving the data. As this is merely data receiving, this is considered merely data gathering which is an insignificant extra solution activity, see MPEP 2106.05(g). The “determine the plurality installations requiring maintenance action” provides no guidance or specifics to how these determinations are made. The “set up associations” but again provides no guidance or specifics to how these associations are made. The “generate analysed data” to “allow dynamic maintenance management” the actions of performing dynamic maintenance management is not specifically claimed but only the intended use of the data which is analysed. The generated analysed data is again done in a manner which provides no guidance or specifics to how the analysed data is generated. The process claimed in claim 16 outlines a similar set of functions, specifically “receiving…a distribution datum”, “determining… of installations requiring maintenance action” and “setting up…associations between maintenance resources”. Like with the system the receiving is merely insignificant extra solution activity and the remaining limitations of determination of installations and setting up associations between resources, are done in a broad and generic manner. Lacking any specifics the claims merely recite an abstract of collecting and managing data for the purposes of managing maintenance activities. As such the claims are not integrated into a practical application and when considered individually or in combination the claims fail to recite more than merely an abstract idea.
The dependent claim 3 has been moved up to the independent claims, while the claims go on to describe names for sensors specifically “a backup device of consumption, a backup device of wear on installations, a backup device of cleanliness of installations, a backup device of geographic position and a backup device of incidents” but does not recite any specific structure of even functions these sensors are performing. As such these limitations amount to merely stating that the system comprises sensors but provides no guidance as to how those sensors are being used in the system. The mere addition of generic sensors does not render the claims into a practical application. Further a review of the applicant’s originally filed specification paragraph [0055] outlines that these sensors can perform functions such as “wear on carpets”, “scan for example be goblets and water jug coolers”, “alerting of the deposit of dust to a degree where intervention is necessary”, “giving notice via an external, signal, generated manually or automatically, of an incident” and “device of a geographic position”. But at no point does the specification explain what the structure is or even how these functions are achieved. As such these sensors fail to render the claims into a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely recording data, which again does not amount to be a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claim 2, recites “ to calculate the distribution datum from the first distribution data of participants generated from data from image acquisition devices and data from network sensors” this merely establishes where the data comes from but not how the calculations are actually performed or even what the end result amounts to. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.	
	Dependent claim 4, recites “to use complementary data to determine the installations requiring maintenance action, said complementary data being selected from: measurement data of a state of the installations generated by one or more sensors positioned in the installations and configured to measure the state of the installations, data relative to former maintenance actions stored in said memory, data of predetermined intervention thresholds record in a repository, and/or data relative to the mass gathering recorded in the repository” which allows for any of this various data to be used in any way to calculate the needs. Again this is broad and generic in nature and as such does not render the claims into a practical application.
	Dependent claim 5, recites “receive information on a state of the installations”, “receive the distribution datum of participants”, which are merely data gathering steps and would be considered insignificant extra solution activity. As for the “determine the installations requiring maintenance action from the information” but does not expand or establish how the data is used in anyway. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 6, recites “to generate a list comprising a state of each of the installations” this allows the list to be generated in any possible way as such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 7, recites “generate an item of information on the distribution of maintenance resources” which allows the generation to be performed in any manner and the item of information to be anything. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 8, recites “identify a period of prolonged inactivity of a maintenance resource”, which allows for the system to make the identification in any possible way. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 9, recites “configured to calculate in real time, a surcharge rate for maintenance resources on a part of the geographic location, said management module of resources being configured to: receive a datum on the distribution of participants at said mass gathering on said part of the geographic location, receive a datum on the distribution of maintenance resources on said part of the geographic location, receive a datum on a reception capacity of said part of the geographic location, and calculate a surcharge rate for maintenance resources from distribution data of participants, distribution of maintenance resources and the reception capacity”, in this the claims recite that datum or data is received which is considered insignificant extra solution activity. For the remaining limitation of calculating the surcharge rate this is generic in nature as no specific manner of performing the calculation is claimed. Rather as currently written the claims merely recite the data which is used and allows for any manner of calculating the value. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 10, recites “configured to: receive a datum relative to a risk of exceeding a capacity of a zone, receive a datum on the distribution of maintenance resources especially in said zone, send an alert message to personal devices of maintenance technicians present in said zone” which recites sending and receiving information which is insignificant extra solution activity as shown in MPEP 2106.05(g). As such these elements fail to render the claims into a practical application.
	Dependent claim 11, recites “the analytical platform is adapted to communicate with a portable maintenance device comprising a display device, said portable device being configured so as to display at least one item of information on the installations requiring maintenance actions and/or a path from a current position to one of said installations requiring maintenance action” which requires communicating or sending and displaying information which is considered an extra solution activity, as shown in MPEP 2106.05(g). There is no specific manner of generating the actions or the path and as such the limitations fail to render the claims into a practical application.
	Dependent claim 12, recites “record the data received and/or generated by the platform and to manage a historical record of said data” which merely requires that the data is stored which is insignificant extra solution activity, see MPEP 2106.05(g). As such the limitations fail to render the claims into a practical application.
	Dependent claim 13, recites “execute a supervised or non-supervised learning module so as to generate predictive data selected from: predicted data on distribution of participants at said gathering, predicted data of a state of said installations, predicted data of needs of maintenance actions, predicted data of position of maintenance resources and predicted data of consumption of resources” which establishes that some sort of machine learning is performed but this again is generic in nature and allows for any possible way of making predictions on the distribution of participants, state of installations, needs of maintenance actions, position of maintenance resources and consumption of resources. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 14, recites “configured to generate, from historical data, analysed data selected from the following analysed data: list of the most frequent maintenance actions or using the most energy in terms of maintenance resources, list of the installations using the most energy in terms of maintenance resources, real or predicted distribution of participants at said gathering as a function of time, real or predicted needs of maintenance actions as a function of time, real or predicted position of maintenance resources as a function of time, and real or predicted consumption of resources” while the module generates analysed data the specific manner of performing the analysis is not claimed, rather any of a list of possible data analysis can be performed in any possible way. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 15, recites “comprising a display device allowing real-time supervision of maintenance resources, and configured to display at least one item of information on the installations requiring maintenance action, the installations which are under maintenance, the installations which have been maintained and/or a list of available maintenance resources”, which establishes that there is a display but merely establishes the type of data being displayed. The action of displaying data itself is insignificant extra solution activity as shown in MPEP 2106.05(g). As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claim 17, recites “configured to generate said item information in real time” which establishes the frequency which information is generated but does not establish how the data is generated. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
Thus when considered individually or as a combination these elements do not amount to a practical application.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – analytical platform, processor, memory, communication interface, sensors and displays. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 11, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2018/0272540 A1) hereafter Cronin, in view of Yakobi et al. (US 6,697,104 B1) hereafter Yakobi.
As per claim 1, Cronin discloses a dynamic management system of a maintenance of a geographic location during a mass gathering (As stated by the applicant’s originally filed specification paragraph [0002], “Large gatherings, also called mass events or mass gatherings, are characterized by a large number of people attending or participating in a public event, for example a pilgrimage, a sports competition or a concert” and paragraph [0020], “The term “mass gathering” according to the invention corresponds to a planned or spontaneous event, preferably planned, which will attract a number of participants likely to considerably strain the resources of planning and action by administrators or of the host country”), said geographic location comprising a plurality of installations (As stated by the applicant’s originally filed specification “In terms of invention “installation” means a building, a locale, a dwelling but also equipment (e.g. distributor of water, furniture)”), said dynamic management system being capable of communicating with a  plurality of maintenance resources (As stated by the applicant’s originally filed specification paragraph [0019] “”Maintenance resources” means people, also called “maintenance technician” qualified to carry out maintenance actions or working with devices which can be necessary for executing maintenance actions”) involved in the maintenance of the geographic location (Page 2, paragraph [0016]; discloses that the invention can be used in a facility such as a resort, amusement part, theme park. This is consistent with the applicant’s definition of “mass gathering” as it is a large number of people at a facility. Page 3, paragraph [0023]; discloses that the facility is broken up into areas each area has a corresponding waste receptacle which is consistent with the applicant’s definition of installations. Page 8, paragraphs [0049] and [0050]; discloses that the system communicates with worker devices to enable the sanitation worker to follow the route and provide appropriate sanitation services and this is done in a real-time basis. This is consistent with the applicant’s definition of communicating with a plurality of maintenance resources which are people), said dynamic management system comprising:
	an analytical platform comprising:
		a processor, a memory, and a communication interface (Page 9, paragraphs [0056] and [0057]; discloses that the system comprises a platform which includes a CPU(s) or processor(s), storage or memory and a communication interface),
	one or more sensors positioned in a region of said plurality of installations and configured to measure one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations (Page 7, paragraph [0041]; discloses that the system determines cleanliness using images or sensors to determine the level of cleanliness this is consistent with the applicant’s originally filed specification paragraph [0055]), wherein the one or more sensors are selected from 
		a backup device of consumption of consumables that scan goblets and water jug coolers, a backup device of wear on installations to automatically monitor wear on installations and wear on carpets, a backup device of cleanliness of installations comprising dust sensors to alert of a deposit of dust to a degree where intervention is necessary, a backup device of geographic position, and a backup device of incidents to give notice via an external signal, generated manually or automatically, of an incident which will then be evaluated to determine whether sending a maintenance team is necessary (Page 7, paragraph [0041]; discloses that the system determines cleanliness using images or sensors to determine the level of cleanliness this is consistent with the applicant’s originally filed specification paragraph [0055]. Cronin establishes that this can be entered manually by a human operator or other computer terminal being an external signal. This can also be done automatically by image analysis. Page 3, paragraph [0028]; discloses that the system can include geographic location sensors to establish the position of each patron and worker. Additionally the sensors can include cameras which capture images of the people as they enter the facility. Page 8, paragraphs [0048]-[0052]; discloses that the information including the number of people, the location of the people, the usage of the resources such as trash cans and the number and location of the workers is used to schedule the cleaning of the facility on a priority basis. The route information is calculated in real-time to prioritize the work and make the most efficient use of the resources which are available, thus the system can determine when to send maintenance staff as necessary);
	wherein said memory comprises instruction codes, wherein said processor is configured to execute the instruction codes (Page 9, paragraphs [0056]-[0057]; disclose that the server contains the functions are carried out by the computer) to:
		receive a distribution datum of participants at said mass gathering via said communication interface (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database),
			wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database. The Examiner notes that the movement is number of people in an area, the fact that it corresponds to an entry and exit number is broad and does not mean it counts people entering and exiting but that it in some way corresponds to the number of people in a geographic location),
			wherein the distribution datum further comprises predetermined intervention thresholds (Page 8, paragraphs [0046]-[0048]; discloses that the data which is stored contains thresholds or values which are used to determine when scores of evaluations of the area hit a value which require action, when the values are hit a sanitation resource is deployed and routed to clean the area),
		determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors (Page 8, paragraphs [0046]-[0048]; discloses that sensor data is used to determine which installations require cleaning and are then scheduled),
		determine if a sensor value from one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations (Page 2, paragraphs [0019]-[0021]; establish that the sensors are used to determine the number of people as well as the level of trash. Page 8, paragraphs [0046]-[0048]; discloses that based on the sensor values the system scores the cleanliness and uses this to determine when the score exceeds a set value such as Bad requires cleaning or Good and does not. These values are used to then schedule maintenance resources and cleaning),
		if the sensor value exceeds the predetermined intervention threshold, ascertain that the at least one installation needs maintenance action and set up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering (Page 8, paragraphs [0046]-[0048]; discloses that the data which is stored contains thresholds or values which are used to determine when scores of evaluations of the area hit a value which require action, when the values are hit a sanitation resource is deployed and routed to clean the area), and
		generate analyzed data from said associations to allow dynamic maintenance management of the geographic location (Page 8, paragraphs [0046]-[0050]; discloses that the scheduling data is analyzed and continuously updated to route resources throughout the facility). 
	The Examiner asserts that the language of the claim is broad and that one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, is not limited to the number of people entering and exiting but rather that it is merely corresponds to or relates to in any possible way. However the for the purposes of expedited prosecution the Examiner has provided the following reference to explicitly establish that this concept or way of determining the amount of people in area is known.
	Yakobi, which like Cronin talks about monitoring an area using cameras to determine the number of people in the area, teaches it is known for the collected data to include one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location (Col. 10, line 51 through Col. 11, line 60; teaches it is known to use cameras to monitor and count the number of people in an area specifically counting the number who have entered and exited the area. Col. 1, lines 20-28; teaches that tacking the movement of people through a monitored state can determine the usage of the staff and analyze customer service. Since the purpose of Cronin is to evaluate areas to determine the number of people in an area to allocate staff to that area it would have been obvious to use the techniques shown in Yakobi, specifically counting the number of individuals entering and exiting a location to determine its usage, as this would allow for better understanding of the allocation of staff as shown in Yakobi).
	Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the system counters the number of people entering or exiting a geographic location.
	Yakobi teaches it is known to utilize a camera to count and monitor the number of people entering and exiting a location and to use this information to analyze staff usage. Yakobi establishes that this type of analysis to determine the number of people in area was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the determining the amount of people in an area using cameras shown in Cronin with the camera counting the number of individuals entering and exiting the area as shown in Yakobi.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yakobi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin, with using the camera to count the number of people entering and exiting an area as taught by Yakobi, for the purposes of determining the allocation of staff in a given area based on the number of people in that area as taught by Yakobi. Since the purpose of Cronin is to evaluate areas to determine the number of people in an area to allocate staff to that area it would have been obvious to use the techniques shown in Yakobi, specifically counting the number of individuals entering and exiting a location to determine its usage, as this would allow for better understanding of the allocation of staff as shown in Yakobi.
As per claim 2, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to calculate the distribution datum from first distribution data of participants generated from data from image acquisition devices and data from network sensors (Page 2, paragraph [0021] and Page 6, paragraph [0038]; discloses that the number of people or participants is calculated using the information gathered from image acquisition devices. Page 3, paragraph [0028]; discloses that the system also determines the position of people using other networked sensors and can use known techniques like triangulation using antennas. Page 2, paragraph [0019]; discloses that the system can also include other sensors to determine the level of trash in the receptacle).
As per claim 4, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to use complementary data to determine the installations requiring maintenance action, said complementary data being selected from one or more of:
measurement data of said state of the plurality of equipment of the installations generated by said one or more sensors positioned in the region of the plurality of installations, data relative to former maintenance actions stored on a recording module,  data of predetermined intervention thresholds recorded in a repository, data relative to the mass gathering recorded in the repository (Page 2, paragraph [0019]; discloses that the system can also include other sensors to determine the level of trash in the receptacle. Page 5, paragraph [0037]; discloses that sensors compare the recorded values to threshold to determine when intervention such as cleaning is necessary).
As per claim 5, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to:
receive information on said state of equipment of the plurality of installations originating from said one or more sensors positioned in each of one or more of said installations (Page 2, paragraph [0019]; discloses that the system can also include other sensors to determine the level of trash in the receptacle, which is the state of the installation based on the applicant’s definition as discussed in relation to claim 1), 
receive the distribution datum of participants at said mass gathering (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database), and
determine the plurality of installations requiring maintenance action from said information on the state of said equipment of the plurality of installations and of the distribution datum of participants (Page 8, paragraphs [0048]-[0052]; discloses that the information including the number of people, the location of the people, the usage of the resources such as trash cans and the number and location of the workers is used to schedule the cleaning of the facility on a priority basis. The route information is calculated in real-time to prioritize the work and make the most efficient use of the resources which are available).
	As per claim 6, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to generate a list comprising a state of each of the plurality of installations (Page 3, paragraph [0023] and Tables 1-5; outline that each installation or receptacle is tracked over time to determine the current state of each installation or receptacle. This tracks and lists each individual receptacle based on number r1, r2, r3 etc. Along with the condition of that installation which in this case Good Bad Excellent. The system also tracks the number of people in that area, what time those people were there and what the people were doing. The system also tracks and lists the workers their position and if they are on duty or not).
As per claim 7, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to generate an item of information on the distribution of maintenance resources (Page 4, paragraphs [0031], Tables 1-5 and Page 8, paragraph [0052]; discloses that the management system generates items of information on the maintenance resources in this case people, which resources or people are on duty which ones are off duty where they are currently located and routes to instruct those resources to the next location for performing the services which are necessary).
As per claim 11, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the analytical platform is adapted to communicate with a portable maintenance device comprising a display device, said portable device being configured to display one or more of at least one item of information on the plurality of installations requiring maintenance action and a path from a current position to one of said plurality of installations requiring maintenance action (Page 4, paragraph [0030]; discloses that the system comprises portable devices such as tablets, smartphones, PDAs, or the like. The worker device can receive communications such as schedule, task list or route. Page 8, paragraphs [0048]-[0052]; discloses that the priority information along with the worker location is used to assign tasks and route the workers to their next task based on their current location to save time).
As per claim 12, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to record data received and/or generated by the analytical platform and to manage a historical record of said data (Page 4, paragraph [0031], Tables 1-5, Page 5, paragraphs [0033] and [0037]; discloses that current and historical information is stored in the system and used for making management decisions).
As per claim 14, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to generate, from historical data, analysed data selected from: a list of a most frequent maintenance actions or using a most energy in terms of maintenance resources, a list of the installations using the most energy in terms of maintenance resources, real or predicted distribution of participants at said gatherings as a function of time, a real or predicted needs of maintenance actions as a function of time, a real or predicted position of maintenance resources as a function of time, and a real or predicted consumption of resources (Page 4, paragraph [0031], Tables 1-5, Page 5, paragraphs [0033]-[0037] and Page 6, paragraphs [0038]-[0039]; discloses that the system allows or permits for the supervision of the maintenance resources or people. This is done by tracking the schedule for each worker, each patron and the various trash receptacles. The data is collected in real-time to determine where each of the workers are current located, which installations are in need of maintenance and which workers are currently available. The system tracks this information both current and historical and tracks them over time. This is done to make predictions of future values as shown in paragraph [0045]).
As per claim 15, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the analytical platform further comprises a display device allowing real-time supervision of a maintenance resources, and the processor is further configured to execute the instruction codes to display at least one item of information on the plurality of installations requiring maintenance action, the plurality of installations which are under maintenance, the plurality of installations which have been maintained and/or a list of available maintenance resources (Page 4, paragraph [0031], Tables 1-5, Page 5, paragraphs [0033]-[0037] and Page 6, paragraphs [0038]-[0039]; discloses that the system allows or permits for the supervision of the maintenance resources or people. This is done by tracking the schedule for each worker, each patron and the various trash receptacles. The data is collected in real-time to determine where each of the workers are current located, which installations are in need of maintenance and which workers are currently available. The system allows the display of the information so that a user can monitor the various parameters being tracked and can even visually inspect the images which are captured).
As per claim 16, Cronin discloses a management process of a maintenance of a geographic location, comprising a plurality of installations (As stated by the applicant’s originally filed specification “In terms of invention “installation” means a building, a locale, a dwelling but also equipment (e.g. distributor of water, furniture)”), by a plurality of maintenance resources during a mass gathering (As stated by the applicant’s originally filed specification paragraph [0002], “Large gatherings, also called mass events or mass gatherings, are characterized by a large number of people attending or participating in a public event, for example a pilgrimage, a sports competition or a concert” and paragraph [0020], “The term “mass gathering” according to the invention corresponds to a planned or spontaneous event, preferably planned, which will attract a number of participants likely to considerably strain the resources of planning and action by administrators or of the host country”), said management process (Page 2, paragraph [0016]; discloses that the invention can be used in a facility such as a resort, amusement part, theme park. This is consistent with the applicant’s definition of “mass gathering” as it is a large number of people at a facility. Page 3, paragraph [0023]; discloses that the facility is broken up into areas each area has a corresponding waste receptacle which is consistent with the applicant’s definition of installations. Page 8, paragraphs [0049] and [0050]; discloses that the system communicates with worker devices to enable the sanitation worker to follow the route and provide appropriate sanitation services and this is done in a real-time basis. This is consistent with the applicant’s definition of communicating with a plurality of maintenance resources which are people) comprising:
providing an analytical platform comprising
	a processor, a memory, and a communications interface (Page 9, paragraphs [0056] and [0057]; discloses that the system comprises a platform which includes a CPU(s) or processor(s), storage or memory and a communication interface),
providing one or more sensors positioned in a region of said plurality of installations, measuring one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations (Page 7, paragraph [0041]; discloses that the system determines cleanliness using images or sensors to determine the level of cleanliness this is consistent with the applicant’s originally filed specification paragraph [0055]), wherein the one or more sensors are selected from
	a backup device of consumption of consumables that scans goblets and water jug coolers, a backup device of wear on installations to automatically monitor wear on installations and wear on carpets, a backup device of cleanliness of installations comprising dust sensors to alert of a deposit of dust to a degree where intervention is necessary, a backup device of geographic position, and a backup device of incidents to give notice via an external signal, generated manually or automatically, of an incident which will then be evaluated to determine whether sending a maintenance team is necessary (Page 7, paragraph [0041]; discloses that the system determines cleanliness using images or sensors to determine the level of cleanliness this is consistent with the applicant’s originally filed specification paragraph [0055]. Cronin establishes that this can be entered manually by a human operator or other computer terminal being an external signal. This can also be done automatically by image analysis. Page 3, paragraph [0028]; discloses that the system can include geographic location sensors to establish the position of each patron and worker. Additionally the sensors can include cameras which capture images of the people as they enter the facility. Page 8, paragraphs [0048]-[0052]; discloses that the information including the number of people, the location of the people, the usage of the resources such as trash cans and the number and location of the workers is used to schedule the cleaning of the facility on a priority basis. The route information is calculated in real-time to prioritize the work and make the most efficient use of the resources which are available, thus the system can determine when to send maintenance staff as necessary);
receiving a distribution (As stated by the applicant’s originally filed specification “According to the invention the term “distribution” refers to a number or to movement of people”) datum of participants at said mass gathering via said communication interface (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database),
wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database. The Examiner notes that the movement is number of people in an area, the fact that it corresponds to an entry and exit number is broad and does not mean it counts people entering and exiting but that it in some way corresponds to the number of people in a geographic location),
wherein the distribution datum further comprises predetermined intervention thresholds (Page 8, paragraphs [0046]-[0048]; discloses that the data which is stored contains thresholds or values which are used to determine when scores of evaluations of the area hit a value which require action, when the values are hit a sanitation resource is deployed and routed to clean the area),
determining installations of said plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors (Page 8, paragraphs [0046]; discloses that once the patron volume and activity information is collected the system calculates the maintenance needs in an area specifically the sanitation score to determine the cleanliness. Page 8, paragraphs [0046]-[0048]; discloses that sensor data is used to determine which installations require cleaning and are then scheduled), 
determining if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations (Page 2, paragraphs [0019]-[0021]; establish that the sensors are used to determine the number of people as well as the level of trash. Page 8, paragraphs [0046]-[0048]; discloses that based on the sensor values the system scores the cleanliness and uses this to determine when the score exceeds a set value such as Bad requires cleaning or Good and does not. These values are used to then schedule maintenance resources and cleaning), 
if the sensor value exceeds the predetermined intervention threshold, ascertaining that the at least one installation needs maintenance action and setting up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering (Page 8, paragraph [0052]; discloses that the system will take into consideration positions of the sanitation resources. Page 8, paragraphs [0048]-[0052]; discloses that the information including the number of people, the location of the people, the usage of the resources such as trash cans and the number and location of the workers is used to schedule the cleaning of the facility on a priority basis. The route information is calculated in real-time to prioritize the work and make the most efficient use of the resources which are available. Page 8, paragraphs [0046]-[0048]; discloses that the data which is stored contains thresholds or values which are used to determine when scores of evaluations of the area hit a value which require action, when the values are hit a sanitation resource is deployed and routed to clean the area), and
generating analyzed data from said associations to allow dynamic maintenance management of the geographic location (Page 8, paragraphs [0046]-[0050]; discloses that the scheduling data is analyzed and continuously updated to route resources throughout the facility).
The Examiner asserts that the language of the claim is broad and that one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, is not limited to the number of people entering and exiting but rather that it is merely corresponds to or relates to in any possible way. However the for the purposes of expedited prosecution the Examiner has provided the following reference to explicitly establish that this concept or way of determining the amount of people in area is known.
	Yakobi, which like Cronin talks about monitoring an area using cameras to determine the number of people in the area, teaches it is known for the collected data to include one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location (Col. 10, line 51 through Col. 11, line 60; teaches it is known to use cameras to monitor and count the number of people in an area specifically counting the number who have entered and exited the area. Col. 1, lines 20-28; teaches that tacking the movement of people through a monitored state can determine the usage of the staff and analyze customer service. Since the purpose of Cronin is to evaluate areas to determine the number of people in an area to allocate staff to that area it would have been obvious to use the techniques shown in Yakobi, specifically counting the number of individuals entering and exiting a location to determine its usage, as this would allow for better understanding of the allocation of staff as shown in Yakobi).
	Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the system counters the number of people entering or exiting a geographic location.
	Yakobi teaches it is known to utilize a camera to count and monitor the number of people entering and exiting a location and to use this information to analyze staff usage. Yakobi establishes that this type of analysis to determine the number of people in area was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the determining the amount of people in an area using cameras shown in Cronin with the camera counting the number of individuals entering and exiting the area as shown in Yakobi.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yakobi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin, with using the camera to count the number of people entering and exiting an area as taught by Yakobi, for the purposes of determining the allocation of staff in a given area based on the number of people in that area as taught by Yakobi. Since the purpose of Cronin is to evaluate areas to determine the number of people in an area to allocate staff to that area it would have been obvious to use the techniques shown in Yakobi, specifically counting the number of individuals entering and exiting a location to determine its usage, as this would allow for better understanding of the allocation of staff as shown in Yakobi.
As per claim 17, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein said processor is further configured to execute the instruction codes to generate said item of information in real time (Page 8, paragraphs [0049]-[0050]; discloses that the information is continuously collected and updated in real-time to route resources to the highest priority tasks as calculated by the system).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2018/0272540 A1) hereafter Cronin, in view of Yakobi et al. (US 6,697,104 B1) hereafter Yakobi, further in view of Patel (US 2013/0275187 A1) hereafter Patel.
As per claim 8, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein processor is further configured to execute the instruction code to identify a period of activity of a maintenance resource (Page 4, paragraph [0031] and Table 4 and Page 8, paragraphs [0048]-[0052]; discloses that the system tracks the activity of the maintenance resources specifically people, where those people are, what they are doing and what their schedules are).
Cronin however fails to explicitly disclose the system tracks prolonged inactivity of the maintenance resources which are people.
Patel, which like Cronin talks about monitoring workers, teaches it is known to track both activity as well as inactivity of the maintenance resources which are people (Page 5, paragraphs [0092] and [0093] and Page 6, paragraph [0094]; teaches that is known to use sensors to track workers in various parts of the facility to track both periods of activity and periods of inactivity and that this information can be used to lead to improvements in work performance. Since the purpose of Cronin is to optimize the schedule and work tasks of workers it would have been obvious to track inactivity as well as activity to improve work performance as shown in Patel).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the system tracks the level of inactivity. 
Patel teaches it is known to track the level of activity and inactivity to improve work performance. 
It would have been obvious to one of ordinary skill in the art to include in the facility tracking system of Cronin and Yakobi the ability to track the workers inactivity as taught by Patel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin and Yakobi, with the ability to track the workers inactivity as taught by Patel, for the purposes of improving worker performance. Since the purpose of Cronin is to optimize the schedule and work tasks of workers it would have been obvious to track inactivity as well as activity to improve work performance as shown in Patel.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2018/0272540 A1) hereafter Cronin, in view of Yakobi et al. (US 6,697,104 B1) hereafter Yakobi, further in view of Collins (US 2011/0161119 A1) hereafter Collins, further in view of Nadir (US 2002/0077875 A1) hereafter Nadir.
As per claim 9, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to calculate, in real time maintenance resource allocations (Page 8, paragraphs [0048]-[0052]; discloses that the information including the number of people, the location of the people, the usage of the resources such as trash cans and the number and location of the workers is used to schedule the cleaning of the facility on a priority basis. The route information is calculated in real-time to prioritize the work and make the most efficient use of the resources which are available): 
receive a datum on the distribution of participants at said mass gathering on said part of the geographic location (Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database),
receive a datum on the distribution of maintenance resources on said part of the geographic location (Page 8, paragraph [0052]; discloses that the system will take into consideration positions of the sanitation resources specifically the workers).
Cronin however fails to explicitly disclose receive a datum on a reception capacity of said part of the geographic location, and calculate a surcharge rate for maintenance resources from distribution data of participants, distribution of maintenance resources and the reception capacity.
Collins, which like Cronin talks about monitoring the volume of people at a location, teaches it is known to receive a datum on a reception capacity of said part of the geographic location and calculate a surcharge rate for the reception capacity (Page 1, paragraphs [0019] and [0020]; teaches that the system tracks the density of the people at a location. Page 3, paragraph [0032]; teaches that the capacity of the room or facility is considered when determining the density or volume of people and this is used to determine the level of risk associated with the facility and event. Page 4, paragraphs [0037], [0039], [0042] and [0044]; teaches that the system uses the busyness information to determine the insurance rates and prices. Page 6, paragraphs [0052] and [0055]; teaches that like Cronin it uses images to determine density and this density is used to determine level of risk. Page 7, paragraph [0062] and Page 8, paragraph [0065]; teaches that the system uses these values to determine the actual and realized risk the costs and other issues associated with the busyness data. Since Cronin already collects the density information it would have been obvious to use this information to determine what additional costs or surcharges would be for the specific situation).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the system tracks the capacity level for the facility. 
Collins teaches it is known to track the capacity level for the facility and to use this level to determine risk and associated cost. 
It would have been obvious to one of ordinary skill in the art to include in the facility tracking system of Cronin and Yakobi the ability to track the capacity level for the facility as taught by Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Collins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin and Yakobi, with the ability to track the capacity level for the facility as taught by Collins, for the purposes of accurately determine the level of risk for an event. Since Cronin already collects the density information it would have been obvious to use this information to determine what additional costs or surcharges would be for the specific situation.
The combination however fails to explicitly disclose calculate a surcharge rate for maintenance resources from distribution data of participants, distribution of maintenance resources on a part of the geographic location.
Nadir, which like Cronin talks about monitoring trash levels to optimize pickup, teaches it is known to calculate a surcharge rate or fee for maintenance resources (people) from distribution data of participants, distribution of maintenance resources on a part of the geographic location (Page 2, paragraphs [0016] and [0020]-[0024]; teaches that the system tracks and optimizes the maintenance tasks such as trash pickup based on the amount of use of those assets. Specifically the areas or locations with a higher level of use the system will dispatch maintenance resources or people to those areas to keep the area clean. Page 3, paragraph [0030], [0032], [0033], [0035] and [0037]; teaches that the system ensures that the schedule can be optimized and ensures that no buildup of trash occurs which could result in bad odors, attract rats, flies, pests or roaches and provide a healthy and hygienic environment. Additionally the customers can save money as the trash is only picked up when necessary and the clients are billed according to use. Thus surcharges or fees are calculated and pilled to the account based on the specific usage rather than flat fees. Since the purpose of Cronin is to optimize the schedule and to prevent an area from exceeding capacity, it would have been obvious to charge the customers accordingly to save money which still achieving the optimized schedule).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. Collins teaches it is known to track the capacity level for the facility and to use this level to determine risk and associated cost. However, the combination is not explicit that the system calculates a surcharge rate or fee for maintenance resources from distribution data of participants, distribution of maintenance resources on a part of the geographic location. 
Nadir teaches it is known to calculate a surcharge rate or fee for maintenance resources from distribution data of participants, distribution of maintenance resources on a part of the geographic location. 
It would have been obvious to one of ordinary skill in the art to include in the facility tracking system of Cronin, Yakobi and Collins the ability to calculate a surcharge rate for maintenance resources from the collected data for the location as taught by Nadir since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Nadir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin, Yakobi and Collins, with the ability to calculate a surcharge rate for maintenance resources from the collected data for the location as taught by Nadir, for the purposes of minimizing service fees. Since the purpose of Cronin is to optimize the schedule and to prevent an area from exceeding capacity, it would have been obvious to charge the customers accordingly to save money which still achieving the optimized schedule.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2018/0272540 A1) hereafter Cronin, in view of Yakobi et al. (US 6,697,104 B1) hereafter Yakobi, further in view of Collins (US 2011/0161119 A1) hereafter Collins, further in view of Marks (US 2008/0067244 A1) hereafter Marks.
As per claim 10, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to:
receive a datum on the distribution of maintenance resources especially in said zone (Page 4, paragraph [0031], Tables 1-5, Page 5, paragraph [0033], Page 8, paragraphs [0048]-[0049] and [0052]; discloses that the data on the distribution of the workers in a zone is tracked and used to optimize the schedule for maintenance work),
send a message to personal devices of maintenance technicians (Page 4, paragraph [0030]; discloses that the system can send information to the worker devices to assign schedules, task lists and routes to workers).
Cronin however fails to explicitly state receiving a datum relative to a risk of exceeding a capacity of a zone and sending an alert message to personal devices of maintenance technicians present in said zone.
Collins, which like Cronin talks about monitoring the volume of people at a location, teaches it is known to receive a datum relative to a risk of exceeding a capacity of a zone (Page 1, paragraphs [0019] and [0020]; teaches that the system tracks the density of the people at a location. Page 3, paragraph [0032]; teaches that the capacity of the room or facility is considered when determining the density or volume of people and this is used to determine the level of risk associated with the facility and event. Page 4, paragraphs [0037], [0039], [0042] and [0044]; teaches that the system uses the busyness information to determine the insurance rates and prices. Page 6, paragraphs [0052] and [0055]; teaches that like Cronin it uses images to determine density and this density is used to determine level of risk. Page 7, paragraph [0062] and Page 8, paragraph [0065]; teaches that the system uses these values to determine the actual and realized risk the costs and other issues associated with the busyness data. Since Cronin already collects the density information it would have been obvious to use this information to determine the level of risk for a particular facility).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the system tracks the capacity level for the facility. 
Collins teaches it is known to track the capacity level for the facility and to use this level to determine risk. 
It would have been obvious to one of ordinary skill in the art to include in the facility tracking system of Cronin and Yakobi the ability to track the capacity level for the facility as taught by Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Collins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin and Yakobi, with the ability to track the capacity level for the facility as taught by Collins, for the purposes of accurately determine the level of risk for an event. Since Cronin already collects the density information it would have been obvious to use this information to determine the level of risk for a particular facility.
The combination however fails to explicitly state sending an alert message to personal devices of maintenance technicians present in said zone.
Marks, which like Cronin and Collins talks about tracking the total number of people, teaches it is known to send an alert message to the personnel through their devices which are present in said zone (Page 6, paragraph [0047]; teaches that the number of people is tracked in a particular area, if the number of people exceeds a limit an alert can be sent out to personnel in the area to decrease the number of individuals within the zone. Since the combination already establishes tracking the number of people in the area and sending messages to workers, it would have been obvious that the number of individuals in the area is too high to send a message to the workers in the area to decrease the number of individuals in the area as shown explicitly in Marks).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. Collins teaches it is known to track the capacity level for the facility and to use this level to determine risk.  However, the combination fails to explicitly state that the system sends an alert message to the personnel through their devices which are present in said zone. 
Marks teaches it is known to send an alert message to the personnel through their devices which are present in said zone. 
It would have been obvious to one of ordinary skill in the art to include in the facility tracking system of Cronin, Yakobi and Collins the ability to send an alert message to the personnel through their devices which are present in said zone as taught by Marks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Marks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin, Yakobi and Collins, with the ability to send an alert message to the personnel through their devices which are present in said zone as taught by Marks, for the purposes of managing the number of people in an area. Since the combination already establishes tracking the number of people in the area and sending messages to workers, it would have been obvious that the number of individuals in the area is too high to send a message to the workers in the area to decrease the number of individuals in the area as shown explicitly in Marks.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2018/0272540 A1) hereafter Cronin, in view of Yakobi et al. (US 6,697,104 B1) hereafter Yakobi, further in view of Gatti et al. (US 2013/0111488 A1) hereafter Gatti.
As per claim 13, the combination of Cronin and Yakobi teaches the above-enclosed invention; Cronin further discloses wherein the processor is further configured to execute the instruction codes to execute a learning model so as to generate predictive data selected from: predicted data on distribution of participants at said mass gathering, predicted data of a state of said plurality of installations, predicted data of needs of maintenance actions, predicted data of position of maintenance resources and predicted data of consumption of resources (Page 7, paragraphs [0042]-[0045]; discloses that the system can use machine learning algorithms to make predictions such as the distribution of patrons and the needs based on historical data).
While Cronin establishes the use of machine learning it is not explicit that the form of machine learning being used is supervised or non-supervised.
Gatti, which like Cronin talks about worker assignments, teaches that it is known to optimize work schedules like Cronin and in doing so it is known to use a form of supervised machine learning (Page 2, paragraph [0028], Page 3, paragraphs [0029]-[0033]; teaches that like Cronin it is known to track the activity of workers and to use machine learning to optimize the scheduling of tasks. In doing so the Gatti reference establishes one known technique for performing this is a supervised learning technique to learn the user’s preferences over time and better tailor the results. Since Cronin already utilizes machine learning it would have been obvious to use a supervised technique as shown in Gatti to learn from the user’s preferences over time and refine the results actively as shown in Gatti).
Cronin discloses tracking the number of patrons in an area as well as the level of cleanliness in an area to determine when work tasks need to be performed. In doing so the system tracks each of the workers, their schedule and their activities. This information is used to determine an optimal schedule and list of tasks for the workers. However, Cronin is not explicit that the machine learning technique is supervised or non-supervised.
The Gatti reference establishes that using supervised machine learning to optimize work schedules was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning techniques shown in Cronin and Yakobi with the supervised machine learning techniques as shown explicitly in Gatti.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking movements in a facility provided by Cronin and Yakobi, with the use of supervised machine learning as taught by Gatti, for the purposes of refining the results over time. Since Cronin already utilizes machine learning it would have been obvious to use a supervised technique as shown in Gatti to learn from the user’s preferences over time and refine the results actively as shown in Gatti.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 10-13 regarding the 112 rejections specifically that, “As shown above, for example, the claims no longer recite modules, but rather recite "an analytical platform comprising a processor, a memory, and a communication interface, one or more sensors positioned in a region of said plurality of installations and configured to measure one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations, wherein the one or more sensors are selected from a backup device of consumption of consumables that scans goblets and water jug coolers, a backup device of wear on installations to automatically monitor wear on installations and wear on carpets, a backup device of cleanliness of installations comprising dust sensors to alert of a deposit of dust to a degree where intervention is necessary, a backup device of geographic position, and a backup device of incidents to give notice via an external signal, generated manually or automatically, of an incident which will then be evaluated to determine whether sending a maintenance team is necessary".”
“The claims also state "wherein said memory comprises instruction codes, wherein said processor is configured to execute the instruction codes to receive a distribution datum of participants at said mass gathering via said communication interface, wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, wherein the distribution datum further comprises predetermined intervention thresholds, determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors, determine if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations, if the sensor value exceeds the predetermined intervention threshold, ascertain that the at least one installation needs maintenance action and set up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generate analyzed data from said associations to allow dynamic maintenance management of the geographic location".”
“Such limitations are clearly supported by the specification, as indicated above.”
The Examiner respectfully disagrees.
While the claims have been amended to specifically recite structure, as noted above in the 112 rejections the claims continue to fail to establish how the functions are carried out. Specifically the specification fails to recite how the “analytical platform” and “sensors” are programmed or coded to achieve the recited functions. A review of the applicant’s originally filed specification outlines the functions and what the end result is intended to be. As previously stated in the prior Office Action, the specification outlines various data which is analyzed some of which is clear like “list of the most frequent maintenance actions or using the most energy in terms of maintenance resources” as these are basic counts for these actions. However the analysis can be predicting “distribution of participants”, “needs of maintenance actions”, “position of maintenance resources”, and/or “consumption of resources”, while it would be obvious to obtain the real values by reading these values actively, the act of predicting them is a specific type of analysis given the data which is not described or disclosed in the invention other than to say the function is performed. Like the calculation functions paragraphs [0049] and [0050] recite that productions come from models and can be refined and that there are a set of prediction rules but again provides no guidance as to how these predictions are made or performed. Again while the applicant has suggested that these are built from known existing models, the paragraphs highlight that they are built or constructed from these known models not that they are merely using known models. As such there is a specific manner of using these models to achieve the function which is not described in the applicant’s originally filed specification to establish that the applicants had possession of the claimed invention. 
	As previously stated the specification outlines various possible algorithms which can be used in any possible way to achieve the desired result but provides no specifics as to how the applicant went about achieving these results. That is to say other than saying that various algorithms can be constructed or built from different learning models and refined using additional data the specification provides no guidance as to how the applicant intended to program the microprocessor to perform these functions for all possible applications and predictions of events. 
	When claiming a generic function, the specification must demonstrate that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Since as discussed above the applicant’s originally filed specification fails to cover a sufficient number of species to claim the overall genus the claims do not have support for the scope of the claims as currently written. That is to say the applicant’s specification fails to show how these functions are carried out for the numerous possible predictions which are possible. 
While computer implemented inventions, like the ones in the current claims, are often disclosed and claimed in terms of their functionality. This is because writing computer programming code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed. Nevertheless, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. In this case as discussed above the applicant has failed to provide such an algorithm, as such one of skill in the art would not know how the applicant went above programming the computer to perform these tasks. Therefore the claims as currently written, fail to comply with the written description requirement as they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the applicant argues that the specification has support the applicant has not established the algorithm or how these functions are programmed to be carried out, as such the Examiner has not been persuaded and the rejections have been maintained. 
In response to the applicant’s arguments on pages 13-20, regarding the 101 rejections, specifically that “As shown above, for example, the claims no longer recite modules, but rather recite "an analytical platform comprising a processor, a memory, and a communication interface, one or more sensors positioned in a region of said plurality of installations and configured to measure one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations, wherein the one or more sensors are selected from a backup device of consumption of consumables that scans goblets and water jug coolers, a backup device of wear on installations to automatically monitor wear on installations and wear on carpets, a backup device of cleanliness of installations comprising dust sensors to alert of a deposit of dust to a degree where intervention is necessary, a backup device of geographic position, and a backup device of incidents to give notice via an external signal, generated manually or automatically, of an incident which will then be evaluated to determine whether sending a maintenance team is necessary".”
“The claims also state "wherein said memory comprises instruction codes, wherein said processor is configured to execute the instruction codes to receive a distribution datum of participants at said mass gathering via said communication interface, wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, wherein the distribution datum further comprises predetermined intervention thresholds, determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors, determine if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations, if the sensor value exceeds the predetermined intervention threshold, ascertain that the at least one installation needs maintenance action and set up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generate analyzed data from said associations to allow dynamic maintenance management of the geographic location".”
“In view of amendments presented herein and the revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility, effective 7 January 2019, Applicant respectfully disagrees with the Examiner and notes wherein the claims have been amended to further clarify the claimed limitations and respectfully requests reconsideration of the rejection.”
“Specifically, Applicant respectfully notes wherein the additional elements of the claimed limitations integrate to form a practical application, therefore it is not directed to a judicial exception and is therefore not directed to an abstract idea as the Examiner has identified.”
“In the revised guidance discussed above, Applicant respectfully notes wherein the Supreme Court has identified the integration of principles into practical applications to form a patent eligible application, as claimed herein.”
“Specifically, under Section II "Directed to" a Judicial Exception, the revised guidance states "For example, an improvement in the functioning of a computer or other technology or technological field may render a claim patent eligible at step one of the Alice/Mayo test even if it recites an abstract idea, law of nature, or natural phenomenon", citing "See, e.g., A..McRO, 837 r3d at 1316; E1~fish, 822 F3d at 1336: Core Wireless, 880 F.3d at 1362''.
“For example, Applicant respectfully notes wherein based on the revised guidance discussed above, the Examiners are to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception, adding a more detailed eligibility analysis to step one of the Alice;Mayo test (USPTO Step 2A) than was required under prior guidance.”
“Applicant respectfully notes ·wherein the claimed limitations as amended. at the very least, integrate into a practical application as a whole~ and therefore the claims are eligible at Prong Two of revised Step 2A.”
“As discussed in the revised guidance, for example, "a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception", and '·'When the exception is so integrated. then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible".”
“In addition, for example, as discussed in the revised guidance, some exemplary conditions that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:”
“an additional element reflects an improvement 1n the functioning of a computer, or an improvement to other technology or technical field: citing DDR Holdings and USPTO Fingan Memorandum:”
“an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”
“As such, Applicant respectfully notes wherein the claimed limitation, for example, represent significantly more than a mere abstract idea of analyzing and gathering data, as the Examiner has interpreted.”
“Applicant respectfully notes, for example, wherein the additional elements of the claimed limitations go beyond what is well-understood, routine and conventional, and into a practical application.”
“Applicant respectfully notes wherein the claims represent improvements in the art that are non-obvious, novel and that represent significantly more than an abstract idea.”
“Applicant respectfully points the Examiner to the claims the Federal Circuit found eligible in DDR Holdings v. Hotels. Com. Applicants respectfully notes wherein the claimed limitations presented herein, in a similar manner, are rooted in computer and communication technology.”
“In addition, Applicant respectfully notes wherein as stated in Trading Technologies vs. CQG. the Federal Circuit found the claims to be patent eligible under 35 U.S.C. § 101. In addition, the district court declared claims of the patent valid - both patents shared common specification - as it found that claims of these patents don't just simply display information on a screen, they require a specific tracker, database and interface and solve a specific problem; in a manner similar to what is disclosed in the claimed invention herein.”
“Furthermore. for example. the district court discussed wherein the patents do not simply claim a display of information on a graphical user interface, but rather require a specific, structured graphical user interface paired with prescribed functionality directly related to the graphical user interface that is used to resolve a specific problem in the prior art; and thus the claimed subject matter meets the eligibility standards of Alice Step 1”
“As briefly discussed above, the claims now state an analytical platform comprising a processor, a memory, and a communication interface, one or more sensors positioned in a region of said plurality of installations and configured to measure one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations, wherein the one or more sensors are selected from a backup device of consumption of consumables that scans goblets and water jug coolers, a backup device of wear on installations to automatically monitor wear on installations and wear on carpets, a backup device of cleanliness of installations comprising dust sensors to alert of a deposit of dust to a degree where intervention is necessary, a backup device of geographic position, and a backup device of incidents to give notice via an external signal, generated manually or automatically, of an incident which will then be evaluated to determine whether sending a maintenance team is necessary wherein said memory comprises instruction codes, wherein said processor is configured to execute the instruction codes to receive a distribution datum of participants at said mass gathering via said communication interface, wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, wherein the distribution datum further comprises predetermined intervention thresholds, determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors, determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors, determine if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations, if the sensor value exceeds the predetermined intervention threshold, ascertain that the at least one installation needs maintenance action and set up associations between the plurality of maintenance resources and the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generate analyzed data from said associations to allow dynamic maintenance management of the geographic location.”
“As such above, for example, the claims require specific structure elements for performing specific functions that are not generic computer functions. In addition, for example, the claim limitations specifically include a transformation, via said determining the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering, setting up associations between the plurality of maintenance resources and the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generating analyzed data from said associations to allow dynamic maintenance management of the geographic location.”
“Such limitations are more than just an abstract idea.”
“Furthermore, for example, Applicant respectfully notes wherein the dependent claims provide sufficient added structure and provide significantly more than just an abstract idea, and wherein such limitations are to be taken into consideration”
“For example, claim 11 states wherein the analytical platform is adapted to communicate with a portable maintenance device comprising a display device, said portable maintenance device being configured so as to display at least one item of information on the plurality of installations requiring maintenance action and/or a path from a current position to one of said plurality of installations requiring maintenance action.”
“In addition, Applicant respectfully points out that support for the patentability of the claims can be found in the precedential opinion Data Engine Technologies, LLC, v. Google LLC (2018, Fed. Cir.) 906 F.3d 999, 1008, "The invention was applauded by the industry for improving computers' functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets."”
“The decision illustrates that the invention as claimed was deemed patentable based on the invention's improvement of computers' functionality as a tool able to access different parts of an electronic spreadsheet, i.e., as part of a practical application. As such, Applicant's invention as claimed as a practical application that improves computer functionality without monopolizing an art area is respectfully patentable under 35 U.S.C. 101.”
“In view of the amendments presented herein as discussed above, Applicant respectfully disagrees with the Examiner.”
“As such, Applicant respectfully notes wherein the claimed limitations are patent eligible, and are not directed to merely an abstract idea, and as such respectfully requests reconsideration of the rejections.”
The Examiner respectfully disagrees.
While the claims have been amended to remove the means plus function recitations, the system now comprises an analytical platform which comprises a processor, a memory and a communication interface which carries out the functions, however these are generic functions rather than specific implementations. Specifically “receive a distribution datum of participants at said gathering” is merely data gathering as there is no specific improvement or manner of receiving the data. As this is merely data receiving, this is considered merely data gathering which is an insignificant extra solution activity, see MPEP 2106.05(g). The “determine the plurality installations requiring maintenance action” provides no guidance or specifics to how these determinations are made. The “set up associations” but again provides no guidance or specifics to how these associations are made. The “generate analysed data” to “allow dynamic maintenance management” the actions of performing dynamic maintenance management is not specifically claimed but only the intended use of the data which is analysed. The generated analysed data is again done in a manner which provides no guidance or specifics to how the analysed data is generated. The process claimed in claim 16 outlines a similar set of functions, specifically “receiving…a distribution datum”, “determining… of installations requiring maintenance action” and “setting up…associations between maintenance resources”. Like with the system the receiving is merely insignificant extra solution activity and the remaining limitations of determination of installations and setting up associations between resources, are done in a broad and generic manner. Lacking any specifics the claims merely recite an abstract of collecting and managing data for the purposes of managing maintenance activities. As such the claims are not integrated into a practical application and when considered individually or in combination the claims fail to recite more than merely an abstract idea.
The dependent claim 3 has been moved up to the independent claims, while the claims go on to describe names for sensors specifically “a backup device of consumption, a backup device of wear on installations, a backup device of cleanliness of installations, a backup device of geographic position and a backup device of incidents” but does not recite any specific structure of even functions these sensors are performing. As such these limitations amount to merely stating that the system comprises sensors but provides no guidance as to how those sensors are being used in the system. The mere addition of generic sensors does not render the claims into a practical application. Further a review of the applicant’s originally filed specification paragraph [0055] outlines that these sensors can perform functions such as “wear on carpets”, “scan for example be goblets and water jug coolers”, “alerting of the deposit of dust to a degree where intervention is necessary”, “giving notice via an external, signal, generated manually or automatically, of an incident” and “device of a geographic position”. But at no point does the specification explain what the structure is or even how these functions are achieved. As such these sensors fail to render the claims into a practical application.
As cited in MPEP 2106.05(f), “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”. “ In this case as discussed above the claims and the specification do not outline any specific way to achieve the result of the function. Rather they merely state the result and outline in the specification that it can be performed in any manner. As such this is merely applying the abstract idea of managing staff on a computer which does not render the abstract idea into a practical application. 
While the applicant has argued that the limitations are deeply rooted in the technology, as stated above there is no specific recitation of how the functions are performed or how the results are achieved and as such do not render the claims into a practical application and are not considered to be deeply rooted in technology. Additionally they are not found to be an improvement to the computer as no specifics have been claimed to establish an improvement of any kind to the computer. Rather as stated the claimed limitations merely apply the general abstract idea to a computer, and the various limitations can be performed in any way. 
As far as the limitations directed toward displaying there is no specific structure to the graphical user interface, but rather the claims outline that the device is portable which can be any mobile device including a general laptop and the reminder of the claim describes the type of information which is display which doesn’t change the display but rather only describes what is displayed. As such this is considered insignificant extra solution activity as it is merely the display of data. Additionally the limitations of claim 15 “allowing real-time supervision of maintenance resources” which doesn’t change the display or graphical user interface as it merely does not prevent the specific of real-time supervision information. Unlike the cited case the invention is not directed at a tool for accessing complex three-dimensional electronic spreadsheets but rather merely displaying known information as such this is not considered to be an improvement and as such fails to render the claims into a practical application.
The applicant has merely repeated the claim limitations and stated that this renders the abstract idea into a practical application because it is an improvement, without explaining or establishing how the limitations have improved the computer. As such the Examiner has not been persuaded and the rejections have been maintained.
In response to the applicant’s arguments on pages 20-23 regarding the art rejections, specifically that “As shown above, for example, claim 1 now states "an analytical platform comprising a processor, a memory, and a communication interface, one or more sensors positioned in a region of said plurality of installations and configured to measure one or more of a cleanliness of the plurality of installations and a state of equipment of the plurality of installations, wherein the one or more sensors are selected from .... wherein said memory comprises instruction codes, wherein said processor is configured to execute the instruction codes to receive a distribution datum of participants at said mass gathering via said communication interface, wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location, wherein the distribution datum further comprises predetermined intervention thresholds, determine the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors, determine if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations, if the sensor value exceeds the predetermined intervention threshold, ascertain that the at least one installation needs maintenance action and set up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generate analyzed data from said associations to allow dynamic maintenance management of the geographic location".”
“In rejecting the limitations of claim 1, the Examiner relies on Cronin '540.”
“In view of the amendments presented herein, for example, Applicant respectfully disagrees with the Examiner.”
“Applicant respectfully notes, for example, wherein Cronin '540 fails to disclose or suggest the limitation of "wherein the distribution datum comprises one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location and wherein the distribution datum further comprises predetermined intervention thresholds", in combination with the rest of the limitations of the claim.”
“Applicant respectfully notes, for example, wherein Cronin '540 merely discloses an estimated number of people passing through a gate, distance traveled during a time period and a count of persons present in an image, Cronin '540 fails to disclose or suggest the measurement of the number of entering and an exiting a geographic location or of a part of the geographic location.”
“In addition, for example, Applicant respectfully notes wherein Cronin '540 fails to disclose or suggest determining the plurality of installations requiring maintenance action as a function of the distribution datum of participants at said mass gathering from said one or more sensors (one or more values of movement of said participants that corresponds to an entry and exit number of the geographic location or of a part of the geographic location).”
“Furthermore, for example, Applicant respectfully notes wherein Cronin '540 fails to disclose or suggest determining if a sensor value from the one or more sensors exceeds a predetermined intervention threshold of the predetermined intervention thresholds of the one or more sensors of at least one installation of the plurality of installations, and if the sensor value exceeds the predetermined intervention threshold, ascertaining that the at least one installation needs maintenance action and therefrom setting up associations between the plurality of maintenance resources and the at least one installation of the plurality of installations requiring maintenance action, as a distribution of maintenance resources, to manage the maintenance of the geographic location during said mass gathering, and generate analyzed data from said associations to allow dynamic maintenance management of the geographic location".”
“Applicant respectfully notes, for example, wherein none of the references cited, alone or in combination, disclose or suggest the claimed limitations as amended herein.”
“As such, Applicant respectfully requests reconsideration of the rejections.”
“Regarding claim 16, Applicant has amended the claims in a manner similar to claim 1 discussed above.”
“As such, for the same reasons discussed above, Applicant respectfully disagrees with the Examiner and respectfully requests reconsideration of the rejections.”
“As the combination of cited references results in a device that does not contain all limitations of Applicant's independent claim, the cited references respectfully cannot be utilized in a I 03 rejection, as all limitations must be present. Hence, the remaining claims, which depend on the independent claims, are also respectfully unobvious there over. Applicant respectfully requests reconsideration.””
The Examiner respectfully disagrees.
As noted above in the rejection the Examiner notes that the movement is number of people in an area, the fact that it corresponds to an entry and exit number is broad and does not mean it counts people entering and exiting but that it in some way corresponds to the number of people in a geographic location. Cronin Page 6, paragraphs [0038]-[0039]; discloses that the information regarding the patrons or people in an area is counted and stored in the database. Page 2, paragraphs [0019]-[0021]; establish that the sensors are used to determine the number of people as well as the level of trash. Page 8, paragraphs [0046]-[0048]; discloses that based on the sensor values the system scores the cleanliness and uses this to determine when the score exceeds a set value such as Bad requires cleaning or Good and does not. These values are used to then schedule maintenance resources and cleaning. The data which is stored contains thresholds or values which are used to determine when scores of evaluations of the area hit a value which require action, when the values are hit a sanitation resource is deployed and routed to clean the area. As such the Cronin reference does read over these limitations. 
As noted in the rejection for the purposes of expedited prosecution the Examiner has provided the Yakobi reference to explicitly establish that this concept or way of determining the amount of people in area is known. Specifically Yakobi Col. 10, line 51 through Col. 11, line 60; teaches it is known to use cameras to monitor and count the number of people in an area specifically counting the number who have entered and exited the area. Col. 1, lines 20-28; teaches that tacking the movement of people through a monitored state can determine the usage of the staff and analyze customer service. Since the purpose of Cronin is to evaluate areas to determine the number of people in an area to allocate staff to that area it would have been obvious to use the techniques shown in Yakobi, specifically counting the number of individuals entering and exiting a location to determine its usage, as this would allow for better understanding of the allocation of staff as shown in Yakobi.
Further the applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
Therefore the Examiner asserts that when combined the references read over the claims as currently written, as such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Cronin, and, where appropriate, in further view of Patel, Collins, Nadir, Marks and Gatti.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurokawa (US 2006/0193495 A1) discusses using cameras to measure the number of guests entering/exiting a location.
	Togashi et al. (US 2019/0012547 A1) discusses monitoring entrances and exits using images to count the number of people.
	Smart Garbage Monitoring System for Waste Management, Norfadzlia  Mohd Yusof, Aiman Zakwan  Jidin, Muhammad Izzat  Rahim MATEC Web Conf. 97 01098 (2017) DOI: 10.1051/matecconf/20179701098
Smart Bin: Internet-of-Things Garbage Monitoring System M.R Mustafa and K.N.F Ku Azir MATEC Web Conf., 140 (2017) 01030 DOI: https://doi.org/10.1051/matecconf/201714001030
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/4/2022